Title: From Thomas Jefferson to Reuben Lindsay, 29 October 1790
From: Jefferson, Thomas
To: Lindsay, Reuben



Dear Sir
Monticello Oct. 29. 1790.

On further examination of my papers, I find the inclosed as also a note in my memorandum book that Nov. 29. 1773 I recieved 50/ to act as arbitrator. Your letter to me suggests a possibility that our award may have been entered of record, and of course may be found there. But I cannot recall to my memory any part of the transaction with certainty. Perhaps these papers may enable you to give the particulars to Mr. Mercer so far as to enable him to recollect what passed. I am sorry that the infidelity of my own memory should render me so unable to serve justice on this occasion. I am with great and sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

